An unpub|ishe

SuPREME CounT
oF
NEvAnA

(0> 1947A 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

GREGORY JAMES BENNETT, No. 61105
Appellant, d w
THE STATE OF NEVADA,  '
Respondent. APR 1 1 2013
CLER R C RT
TRAC 
»Y£»_______
DEPUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for return of seized property. Second Judicial District Court, Washoe
County; Jerome Polaha, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion for return of seized property, we lack jurisdiction.
Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
Accordingly, we

ORDER this appeal DlSMlSSED.l

H’;\:»M
Cmm/ ,
/

,J.

  

J.

Parraguirre Cherry

cc: Hon. Jerome Polaha, District Judge
Gregory J ames Bennett

Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

lBecause we lack jurisdiction, we decline to consider the proper
person documents filed in this case.

/b-/o‘f€i¢


. [" l

 

l order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.